OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-5950 Money Market Obligations Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated Municipal Obligations Fund IssuerName MeetingDate Ticker SecurityID SymbolType ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Municipal Advantage Fund 07/27/2010 NMA 67062H CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Approval of a New Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Investing in Other Investment Companies Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Approval of a New Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Derivatives and Short Sales Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Approval of a New Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Investing in Other Investment Companies Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Approval of a New Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Derivatives and Short Sales Mgmt For For Voted Federated Florida Municipal Cash Trust Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elimination of Policies Relating to Investments in Municipal Securities and Below Investment Grade Securities Mgmt Against Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Approval of Policies Relating to Investments in Municipal Securities Mgmt Against Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elimination of Policies Relating to Commodities Mgmt Against Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Approval of Policies Relating to Commodities Mgmt Against Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elimination of Policies Relating to Derivatives and Short Sales Mgmt Against Against Voted Nuveen California Quality Income Municipal Fund. 03/14/2011 NUC CUSIP Elimination of Policies Prohibiiting Investment in Other Investment Companies Mgmt Against Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Insured Premium Income Municipal Fund 2 07/27/2010 NPM 6706D8708 CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67070F506 CUSIP Elect William Schneider Mgmt Withhold Against Voted Federated Pennsylvania Municipal Cash Trust Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect William Schneider Mgmt Withhold Against Voted Tax Free Money Market Fund Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elimination of Policies Relating to Investments in Municipal Securities and Below Investment Grade Securities Mgmt Against Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Approval of Policies Relating to Investments in Municipal Securities Mgmt Against Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elimination of Policies Relating to Commodities Mgmt Against Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Approval of Policies Relating to Commodities Mgmt Against Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elimination of Policies Relating to Derivatives and Short Sales Mgmt Against Against Voted Nuveen California Select Quality Municipal Fund 03/14/2011 NVC CUSIP Elimination of Policies Prohibiiting Investment in Other Investment Companies Mgmt Against Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen New Jersey Investment Quality Municipal Fund. 01/06/2011 NQJ CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen New Jersey Premium Income Municipal Fund 01/06/2011 NNJ 67101N CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Pennsylvania Investment Quality Municpal Fund 01/06/2011 NQP CUSIP Elect William Schneider Mgmt Withhold Against Voted Federated Alabama Municipal Cash Trust Federated Arizona Municipal Cash Trust Federated Automated Cash Management Trust Federated Automated Government Cash Reserves Federated Automated Government Money Trust Federated California Municipal Cash Trust Federated Connecticut Municipal Cash Trust Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Tax-Free Trust Federated Georgia Municipal Cash Trust Federated Government Obligations Fund Federated Government Obligations Tax-Managed Fund Federated Liberty U.S. Government Money Market Trust Federated Maryland Municipal Cash Trust Federated Massachusetts Municipal Cash Trust Federated Michigan Municipal Cash Trust Federated Minnesota Municipal Cash Trust Federated Money Market Management Federated New Jersey Municipal Cash Trust Federated New York Municipal Cash Trust Federated North Carolina Municipal Cash Trust Federated Ohio Municipal Cash Trust Federated Prime Cash Obligations Fund Federated Prime Management Obligations Fund Federated Prime Obligations Fund Federated Prime Value Obligations Fund Federated Tax-Free Obligations Fund Federated Treasury Obligations Fund Federated Trust for U.S. Treasury Obligations Federated U.S. Treasury Cash Reserves Federated Virginia Municipal Cash Trust There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named funds were entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Money Market Obligations Trust By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
